`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 12/29/21.  Claims 1-18 are pending. Claims 16-18 are withdrawn from further consideration.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11,13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  further view of Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter).
claim 1	Raduchel teaches a mobile interoperable personal health information exchange with biometrics data analytics comprising a mobile device associated with an individual user (par. 55-a mobile device associated with a user is configured to securely aggregate electronic medical records for the user) and
 	a cloud platform implementing computing services: an aggregation service, a storage service, a formatting service and an analysis and alert notification service (par. 103- distributed storage over network 110 with ubiquitous access may be known as cloud storage); 
the aggregation service periodically collecting electronic health records from a plurality of third-party medical record providers specific to an individual user (par. 15; par. 138-139: An electronic device 740 is used to aggregate and display medical records for a particular patient. The electronic device 740 serves as a secured proxy or 
 the storage service temporarily storing in a database the collected electronic medical records for processing by the formatting and the analysis and alert notification services (par. 139-accessing and storing aggregated records for display); 
the formatting service generating an aggregated medical file specific to the individual user comprising all the temporarily stored electronic medical records for that individual user (par. 77- the accessed information may include information related to a network address for the first storage system and formatting information for requests to the first storage system. In these examples, the user electronic device 130 may generate a request addressed to the first storage system and in a format used by the first storage system); 
the analysis and alert notification service analyzing data included within the aggregated medical file to identify possible health related abnormalities with the individual user (par. 154-156- system analyzes data for patterns in heart rate and blood pressure)
the cloud platform transmitting the aggregated medical file to the mobile device associated with the individual user (par. 94; par. 102: The user 120 or the recipient 170 may browse the electronic records using the listing of records displayed on the user electronic device 130; par. 103- 104: the assembled record on the user device may be transient or may last longer; the record access is provided via cloud networking)  
Raduchel discloses the method and system as explained.  Raduchel further discloses a system and method wherein storage of the medical assembled records may 
Hunter teaches erasing files from storage after transmission and use (i.e. directing the deletion of the aggregated medical file and the collected electronic health records)  (par. 22- This collected information may be temporarily stored, for example, and deleted once access to the virtual GUI has ceased)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Raduchel  with the teaching of Hunter to delete the aggregated medical file and the collected electronic health records.  As suggested by Hunter and Raduchel, one would have been motivated to include this feature to eliminate any erroneous use of unwanted information or the dissemination of confidential patient information. ( Hunter: par. 22; See also Raduchel, par. 96: healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable)
Claim 1 has been amended to recite, and Raduchel teaches:
wherein the cloud platform comprises: 1) a physical infrastructure component comprising a plurality of hardware computing resources and a gateway, wherein the gateway provides the cloud platform access to a wide area network; (par. 63-64-wherein the system includes a plurality of hardware devices, distributed storage, and the network includes WANs) 2) a software infrastructure component, implemented over the physical infrastructure component, providing access to the hardware computing resources (par. 221-the system and method may be implemented in digital electronic circuitry, computer hardware, firmware, software, or in combinations of these elements…the techniques may be implemented in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device ;) 3) a platform services component providing cloud-based access to the computing services (par. 103-system includes platform services providing cloud access; par. 222-a brokering application allow communication via MMS("Multimedia Messaging Service") and SMS ("Short message Service").

 Claim 2  	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 1 wherein the aggregation service further periodically collects real-time biometric or medical data from a mobile device a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers)
the storage service temporarily stores in the database the collected real-time biometric or medical data; (par. 76- the storage system storing electronic medical records for the user 120 may authenticate the medical service provider; par. 77-the user electronic device accesses information associated with a first storage system (e.g., storage system 140) storing electronic medical records included in the request and generates a request for the electronic medical records stored by the first storage system based on the accessed information and the accessed authentication token)
 the formatting service further includes in the generated aggregated medical file specific to the individual the temporarily stored real-time biometric or medical data; (Fig. 7; par. 55-a mobile device associated with a user is configured to securely aggregate electronic medical records for the user; par. 62-the user may desire different durations for the aggregated medical care record. The aggregated medical record information may be available on the display of the user's mobile device for a limited period of time…the user may desire a longer duration, including permanent storage, when the user expects to revisit the same doctor's office for follow-up visits); and 
the analysis and alert notification service further including in its analysis the real- time biometric or medical data included within the aggregated medical file to identify possible health abnormalities with the individual user and alerts them (par. 154-156- 
Raduchel discloses the method and system as explained.  Raduchel further discloses a system and method wherein storage of the medical assembled records may be transient. (par. 96: Specifically, user electronic device 130 may not store electronic medical records for future use. Likewise, healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180; par. 103- the display may be transient and the assembled electronic medical record may not remain on user electronic device 130 for long.  The temporary display may be applicable when the healthcare professional only need to verify information and does not need to retain the information; par. 105-the user device may transfer the assembled record to another recipient device).    Raduchel does not expressly disclose the cloud platform further directing the storage service to erase from the database the real-time biometric or medical data after transmitting the aggregated medical file.
Hunter teaches c) erasing files from storage after transmission and use (i.e. directing the storage service to erase from the database the real-time biometric and medical data after transmitting the aggregated medical file.)  (par. 22- This collected information may be temporarily stored, for example, and deleted once access to the virtual GUI has ceased)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Raduchel with the healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable) 
Claim 9.	 Raduchel discloses the mobile interoperable personal health information exchange with biometrics data analytics of claim 1 wherein the electronic medical record providers may include hospitals, outpatient clinics, health insurance agencies, physician practices, and prescription drug providers. (par. 56: mobile device responsively sends requests to multiple different database providers (e.g., a hospital database, a medical records database provider, a pharmacy database, etc.) that store electronic medical records for the user)
Claim 10	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 1 wherein the formatting service organizes the temporarily stored electronic medical records into the aggregated medical file according to defined topic headings reflecting specific types of medical and health data. (par. 164: the electronic device 740 may display the category of grouped electronic medical records along with the number of electronic medical records that have been grouped in the category (e.g., Heart (2) and Medicine (3)). Clicking on the displayed item associated with the group heart or the group medicine may display the 
Claim 11  	Raduchel teaches the mobile personal health information exchange with biometrics data analytics of claim 1 wherein the formatting service appends the generated aggregated medical file with meta-data that information on the data included with the aggregated medical file, this information including data source and data creation date and time. (Fig. 7; 750; data may be arranged by the source of the data, and the date-a particular date range may be defined in which to aggregate electronic medical records and only electronic medical records from the defined date range may be aggregated). Other rules may be used in organizing the display of electronic medical records, such as displaying electronic medical records based on a category and/or source of the electronic medical records)
Claim 13. 	Raduchel, and Hunter, in combination teach the mobile personal health information exchange with biometrics data analytics of claim 1, as explained in the rejection of claim 1.  Furthermore, Raduchel teaches that  the collected electronic medical records comprise at least one of medical histories, laboratory results, X-rays, images, scans, prescriptions, over-the-counter medications, ECG monitoring information, EKG monitoring information, inhaler use history, blood glucose readings, blood pressure readings, pulse oximeter readings, weight readings, sleep patterns, nutrition need, nutrition history, exercise activity, and fitness activity. (Fig. 7; par. 146 medical history, prescriptions) 

a) 	implementing computing services, wherein the cloud platform comprises: an aggregation service, a storage service, a formatting service and an analysis and alert notification service (par. 103- distributed storage over network 110 with ubiquitous access may be known as cloud storage); 
i)	the aggregation service periodically collecting electronic health records from a plurality of third-party medical record providers specific to an individual user (par. 15; par. 138-139: An electronic device 740 is used to aggregate and display medical records for a particular patient. The electronic device 740 serves as a secured proxy or conduit for accessing the disaggregated electronic medical records information stored in the electronic medical records storage systems 710, 720, and 730; Fig. 7) and collects real-time biometric or medical data from a mobile device belonging to the individual user and in communication with the cloud platform (par. 55- a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers)
ii)	the storage service temporarily storing in a database the collected electronic medical records for processing by the formatting and the analysis and a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers);
iii)	the formatting service generating an aggregated medical file specific to the individual user comprising all the temporarily stored electronic medical records (par. 77- the accessed information may include information related to a network address for the first storage system and formatting information for requests to the first storage system. In these examples, the user electronic device 130 may generate a request addressed to the first storage system and in a format used by the first storage system) and the real-time biometric or medical data for that individual user (par. 55- a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers); 
iv)	the analysis and alert notification service analyzing data included within the aggregated medical file to identify possible health related abnormalities with the individual user (par. 154-156- system analyzes data for patterns in heart rate and blood pressure) and alerting the user  (par. 154-156- system analyzes data for patterns in heart rate and blood pressure; par. 175- the electronic device 740 may automatically resolve/correct the inconsistencies and/or redundancies or 
b)	transmitting the aggregated medical file to the mobile device associated with the individual user (par. 94; par. 102: The user 120 or the recipient 170 may browse the electronic records using the listing of records displayed on the user electronic device 130; par. 103- 104: the assembled record on the user device may be transient or may last longer; the record access is provided via cloud networking)  
wherein the collected electronic medical records comprise at least one of medical histories, laboratory results, X-rays, images, scans, prescriptions, over-the-counter medications, ECG monitoring information, EKG monitoring information, inhaler use history, blood glucose readings, blood pressure readings, pulse oximeter readings, weight readings, sleep patterns, nutrition need, nutrition history, exercise activity, and fitness activity. (Fig. 7; par. 146 medical history, prescriptions) 
Raduchel discloses the method and system as explained.  Raduchel further discloses a system and method wherein storage of the medical assembled records may be transient. (par. 96: Specifically, user electronic device 130 may not store electronic medical records for future use. Likewise, healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180; par. 103- the display may be transient and the assembled electronic medical record may not remain on user electronic device 130 for long.  The temporary display may be applicable when the healthcare professional only need to verify information and does not need to retain the information; par. 105-the user device may transfer the assembled record to another recipient device).   

 1) a physical infrastructure component comprising a plurality of hardware computing resources and a gateway, wherein the gateway provides the cloud platform access to a wide area network; (par. 63-64-wherein the system includes a plurality of hardware devices, distributed storage, and the network includes WANs) 2) a software infrastructure component, implemented over the physical infrastructure component, providing access to the hardware computing resources (par. 221-the system and method may be implemented in digital electronic circuitry, computer hardware, firmware, software, or in combinations of these elements…the techniques may be implemented in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device) 3) a platform services component providing cloud-based access to the computing services (par. 103-system includes platform services providing cloud access; par. 222-a brokering application allow communication via MMS("Multimedia Messaging Service") and SMS ("Short message Service").
 Raduchel does not expressly disclose the cloud platform further directing the storage service to erase from the database the real-time biometric and medical data after transmitting the aggregated medical file. 
Hunter teaches c) erasing files from storage after transmission and use (i.e. directing the storage service to erase from the database the real-time biometric and/or medical data after transmitting the aggregated medical file.)  (par. 22- This collected information may be temporarily stored, for example, and deleted once access to the healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable)

Claims 3-5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  and Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter) further view of Casimiro et al (US 20160078191 A1-Casimiro)
Claim 3. 	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 wherein the mobile device is in wireless communication with a plurality of wearable real-time biometric or medical devices that electronically paired with the mobile device (par. 63- The system 100 includes a user 120, a user electronic device 130, multiple record storage systems 140, 150, and 160, a recipient 170, and a recipient electronic device 180. The user electronic device 130 may be configured to exchange electronic communications with the multiple record storage systems 140, 150, and 160 over network 110. The user electronic device 130 may also be configured to exchange electronic communications with the recipient 
	Raduchel teaches a system and method including electronic devices in communication with each other/networked to each other.   (par. 55- a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers; par. 105: The user electronic device 130 may, optionally, transfer the records to the recipient electronic device 180 (370). The user electronic device 130 may transfer the records to the recipient electronic device 180 over connection 190 or the network 110. As disclosed herein, the data transfer may take place over a wireless, a wired link, an RF link or an IR link)   Raduchel further discloses capturing medical data in real time (par. 
	Casimiro discloses a system and method wherein the mobile device collects real-time and medical data from a plurality of paired wearable real-time biometric or medical devices.  (abstract: System and methods are described for real-time biometric monitoring and alert generation;  par. 87- The patient may be fitted with a wearable/mobile device capable of capturing biometric data (e.g., blood pressure, glucose levels, etc.) as the patient lives out his/her daily life. The captured data is transmitted to a host database system where it is stored and analyzed; par. 123- the implementations are applicable to other systems and environments including, but not limited to, client-server models, mobile technology and devices, wearable devices, and on-demand services.)
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Raduchel and Hunter in combination with the teaching of Casimiro to include a mobile device collecting real-time and medical data from a plurality of paired wearable real-time biometric or medical devices, with the motivation of facilitating collection of medical data from patients for subsequent management and analysis by teams of clinicians (Casimiro: par. 4) 
Claim 4. 	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 in which analytics and statistical processing are performed to recognize patterns in the biometric data.  (par. 154: the electronic device 740 may average electronic medical record data included in multiple 
 Raduchel and Hunter in combination do not disclose, but Casimiro teaches a system and method wherein an analysis and alert notification service implements predictive algorithms to recognize patterns in the medical data in the aggregated medical file to draw deductions from those patterns that may show the likelihood of particular health events occurring in the future. (Par. 23-allow clinicians and patients to pro-actively monitor vitals in real time in order to predict and track potential health issues; par. 86-to an application that may be used by clinicians to access a patient's biometric data in real-time and perform predictive analysis on several high risk physiological parameters (such as blood glucose level, blood pressure, and heart rate.  The application may also be utilized to define specific rules for one or more physiological parameters, which may in turn be used to generate notifications ("alerts") for clinicians and/or the patient when the rule is triggered by the biometric data.)  At the time of the Applicant’s invention, it would have been obvious to one of ordinary skill in the art to further modify the system and method of Raduchel and Hunter in combination with the teaching of Casimiro with the motivation of empowering individuals to 
Claim 5	 Raduchel discloses a mobile interoperable personal health information exchange with biometrics data analytics of claim 4, wherein the predictive algorithms use longitudinal health data that spans over time for a particular individual and analyze this data with respect to age, gender, medications, and other relevant variables of the particular individual. (par. 118-the data may include information revealing certain characteristic of the patient (e.g., gender and age range). The data submitted may include information resulting from a treatment (either by the healthcare product or by a placebo). The treatment may be rendered in a double-blinded fashion. The information may include treatment efficacy and side effects, as recorded by scientific instruments that measure a particular physiologic parameter or image a particular region)
Claim 7  	Raduchel, Hunter, and Casimiro in combination teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 3,  Raduchel and Hunter do not disclose, but Casimiro further discloses a system/method wherein real-time biometric and medical data generated by the paired wearable real-time biometric or medical devices include but are not limited to blood pressure, pulse rate, respiratory rate, temperature, electrocardiogram (EKG), arterial oxygen saturation (SPO2), electroencephalogram (EEG), glucose, stress level and electromyography data. (par. 86-87; par. 116-the biometric data includes data related to one or more of blood pressure, blood glucose, body temperature, heart rate, respiratory rate, body composition, hemoglobin, cholesterol, triglycerides, an EKG, or a computed health score)  At the time of the applicant’s invention, it would have been obvious to one 
Claim 14. 	Raduchel and Hunter in combination teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 as explained.  Raduchel and Hunter do not disclose, but Casimiro discloses the real-time data comprises at least one of blood pressure, pulse rate, respiratory rate, temperature, EKG, arterial oxygen saturation, EEG, glucose, electromyography data, and stress level. (par. 86-87; par. 116-the biometric data includes data related to one or more of blood pressure, blood glucose, body temperature, heart rate, respiratory rate, body composition, hemoglobin, cholesterol, triglycerides, an EKG, or a computed health score)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Raduchel and Hunter in combination with the teaching of Casimiro with the motivation of allow clinicians and patients to pro-actively monitor vitals in real time in order to predict and track potential health issue (par. 22-allow clinicians and patients to pro-actively monitor vitals in real time in order to predict and track potential health issue)
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  and Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter)  and Casimiro et al (US 20160078191 A1-Casimiro), and in further view of LePendu (US 20170091391 A1)

Raduchel, Hunter and Casimiro  do not expressly disclose, but LePendu  a system/method wherein the recognized patterns are established through the implementation of long term data mining and analysis of anonymized health data providing for the identification of abnormal biometric patterns, patterns of high risk populations for specific diseases, pattern classifications, trend analysis, and prediction of future health trends; (par. 44:  disease/risk logic module 40 comprises a predictive model process 46 to predict the risk of particular diseases or conditions according to one or more predictive models; if a hospital desires to identify patients at risk for long-term diabetic complications, the diabetes predictive model can be used to target those patients according to a set of variables or risk factors; par. 45:  the predictive model specifies how to categorize and weight each variable or risk factor; par. 54 and par. 62 patient data can be anonymized via patient protected information de-identification process)  and the storage service permanently storing in the database and providing access to the identified recognized patterns.  (par. 45: One output from the disease/risk 
At the time of the applicant’s invention it would have been obvious to one of ordinary skill in the art to further modify the system and method of Raduchel, Hunter, and Casimiro in combination with the teachings of LePendu provide patterns and trend data based on anonymized, mined patient information and store this information long term.   As suggested by Raduchel, one would have been motivated to include these features because distributed storage of the electronic medical records in an anonymous 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1), Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter) Casimiro et al (US 20160078191 A1-Casimiro), and in further view of Franz et al.( WO 2013/155002 A1 -hereinafter Franz)
Claim 8. 	Raduchel, Hunter and Casimiro teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 3.   Raduchel, Hunter and Casimiro do not disclose, but Franz teaches a system wherein the mobile device aggregates the collected real-time biometric and medical data into one or more spreadsheets customized for the specific type of data collected from the paired wearable real-time biometric and medical devices and wirelessly transmits the spreadsheet to the cloud platform.  (line 3:pg 37, lines 19-25:  the medical examination data from a plurality of patient examination devices (mobile device) can be stored within a spreadsheet or database type program run as an app on the WPP before transmission to the diagnostic center, central computer network, or cloud network).  At the time of the applicant’s invention, it would have been obvious to modify the system and method of Raduchel, Hunter, and Casimiro in combination with the teaching of 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  and Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter) in further view  of Kalies (US 2004/0143171 A1)
Claim 12	 Raduchel, Hunter, and Casimiro in combination teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 as explained in the rejection of claim 2.   Raduchel, Hunter, and Casimiro do not disclose, but Kalies teaches 
collecting standardized medical norm statistical data from third party providers; (par. 36-38:  this embodiment of the present invention a patient population comprising a plurality of patients is monitored. Example populations include, but are not limited to, members of a common health care plan, co-employees of a particular company, workers within particular industries, fields of occupations, and patients having particular handicaps or diseases in common; 
the storage service further permanently stores the collected standardized medical norm statistical data;  (par. 38:  The data is sent to a data warehouse where at step 1600 it is aggregated and organized and stored with other data for the entire patient population) and
the analysis and alert notification service comparing data in the collected real-time biometric or medical data and in the collected electronic health records for the individual user against the stored standardized medical norm data to identify possible 
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Raduchel, Hunter, and Casimiro in combination with the teaching of Kalies, with the motivation of increasing the efficiency of providing quality healthcare in order to curb the rate of inflation of healthcare costs (par. 7)

Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive
(A)	Applicant argues that the Raduchel reference does not teach “temporarily storing” collected electronic storage of medical records.
	In response, the Examiner respectfully disagrees.  Raduchel discloses a system which provides for the device aggregating patient data for display (i.e. temporary storage).

	The Raduchel reference teaches “[t]he multiple record storage systems 140, 150, and 160 are electronic systems configured to store electronic data and exchange communications over a network. The multiple record storage systems 140, 150, and 160 may be electronic systems configured to store electronic records and exchange communications with the user electronic device 130 over the network 110.
Each of the multiple record storage systems includes a storage or memory device configured to store electronic data… In some implementations, the multiple record storage systems 140, 150, and 160 store electronic medical records associated with the user 120 and are configured to send the electronic medical records to the user electronic device 130 upon request.” (See paragraph 67)

The current claim language fails to provide adequate details to distinguish the type of “temporary storage” which occurs in the Applicant’s invention from the temporary storage which occurs in the prior art or which occurs in the retrieval of data by computers in general.  
(B)	Applicant argues that the Hunter reference is “non-analgous art.”
In response to applicant's argument that Hunter is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the Hunter reference is drawn to providing user access to medical information, and discloses temporarily storing, and deleting collected information, thus eliminating any erroneous use of unwanted information or the dissemination of confidential patient information. (par. 22)  As such, the Hunter reference is pertinent to the particular problem with which the applicant was concerned.
(C)	Applicant argues that the combination of reference would destroy the Raduchel reference for its intended purpose.  According to applicant Raduchel never intended temporary storage of medical information.

Hunter discloses completely erasing collected (i.e. aggregated) information once it has been displayed. (Hunter: par. 22)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Raduchel with the teaching of Hunter to delete the aggregated medical file and the collected electronic health records.  As suggested by Hunter and Raduchel, one would have been motivated to include this feature to eliminate any erroneous use of unwanted information or the dissemination of confidential patient information. ( Hunter: par. 22; See also Raduchel, par. 96: healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable) 	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rose et al (WO 2017044638 A1) teaches a system for collecting real-time or aggregated medical data.  The system provides encryption between the client patient 
Han et al (US 20170357760 A1)-teaches a method and system for processing medical information including hospital clinical information and PHR collected from a plurality of patients. An outpatient is provided with a wearable-type biosensor to measure, collect, and store lifelog information including biometric information and activity information of the outpatient in real time or periodically, and transmits the collected lifelog information to the clinical information system 150 in real time or periodically, wherein this transmission is performed through a mobile service associated with the biosensor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rachel L. Porter/Primary Examiner, Art Unit 3626